Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered October 5, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and two counts of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to three concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility.
*267While the court’s general comments on the jury system and its own ability to determine guilt or innocence would better have remained unsaid and were expressed in an inappropriate manner, they cannot be said to have conveyed the court’s opinion as to defendant’s guilt, to have minimized the importance of careful deliberations, or to have deprived defendant of a fair trial (compare, People v Roman, 149 AD2d 305). Concur— Williams, J. P., Tom, Ellerin, Rubin and Saxe, JJ.